 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 170 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2009 
Mr. DeFazio (for himself, Mr. Walden, Mr. Blumenauer, Mr. Wu, and Mr. Schrader) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Recognizing the sesquicentennial of the admission of Oregon into the Union and the contributions of Oregon residents to the economic, social, and cultural development of the United States. 
 
 
Whereas Oregon residents will celebrate February 14, 2009, as the 150th anniversary of Oregon’s admission into the Union; 
Whereas Oregon was the 33d State to be admitted to the Union and is known as The Beaver State because of the association of beavers with the early history of the State and because of this animal’s admirable qualities of intelligence, industry, and ingenuity; 
Whereas Oregon was the final destination of the Lewis and Clark Expedition and of the Oregon Trail, the longest of the overland routes used in the westward expansion of the United States; 
Whereas Oregon is blessed with unparalleled natural beauty and provides endless recreational opportunities with 2,373,614 acres of wilderness, 362 miles of coastline, 30 mountain peaks over 9,000 feet, including Mt. Hood, the most climbed glaciated peak in North America, Hells Canyon, the deepest river gorge in North America, Crater Lake National Park, which contains the deepest and clearest lake in the United States, the Oregon Dunes National Recreation Area, which is the largest expanse of coastal sand dunes in North America, over 26 million acres of expansive high deserts, hundreds of waterfalls, the Oregon Caves National Monument, Newberry National Volcanic Monument, over 50 rivers listed as Wild and Scenic, and the Columbia River Gorge, the only national scenic area in the United States; 
Whereas Oregon has a long and rich Native American history and is home to 9 federally recognized Native American Tribes; 
Whereas Oregon’s rich volcanic soils, warm days, and cool nights provide ideal growing conditions to allow innovative farmers, ranchers, and nursery producers to grow and raise one of the most diverse agriculture bounties in the world, including nursery and greenhouse plants, cattle, dairy, wheat, Christmas trees, cover seed crops, peppermint, cherries, apples, blackberries, boysenberries, loganberries, black raspberries, hazelnuts, potatoes, onions, and green peas, among others, and have made Oregon a pioneer in the adoption of organic standards; 
Whereas Oregon's official State fruit, the pear, is known internationally for its unsurpassed quality, delicious taste, and health benefits; 
Whereas Oregon’s bountiful natural resources have allowed its forests to provide lumber for millions of homes and its waters to produce a diverse fishing industry; 
Whereas Oregon’s vast public and private lands have provided and continue to provide grass for raising grass-fed cattle, fiber from the harvest of timber, clean water for our towns and cities, minerals for medical and construction materials, and open space for many types of recreation; 
Whereas Oregon has over 300 wineries in 15 regions making wines from 72 grape varieties, a dairy industry that produces award winning cheeses, and is the craft brew capital of the world; 
Whereas Oregon has been a pioneer in sustainable practices, being the first State to add bottle deposits to increase recycling, the first State to make all its beaches public, and the first State to pass landmark land use planning legislation, requiring every city and county to develop a comprehensive plan for land use; 
Whereas Oregon is home to over 50 colleges and universities, which have made significant contributions to the economic health and the intellectual life of the State and the Nation; 
Whereas Oregon's proud sports tradition includes numerous national collegiate champions in a wide range of sports, as well as many renowned individual sports legends, including Steve Prefontaine, Danny Ainge, Bill Bowerman, Tiffeny Millbrett, Jacoby Ellsbury, and Dan Fouts; 
Whereas creative Oregonians have launched great business and technological innovations, from the world’s first triggered oscilloscope to the computer mouse to the waffle sole; and 
Whereas Oregon’s interwoven cultural and ethnic heritage animates the spirit of the people of Oregon and enriches Oregon’s communities, and the quality of life of its residents is both a tribute to, and representative of, the Nation's diversity: Now, therefore, be it  
 
That the House of Representatives recognizes— 
(1)the sesquicentennial of the admission of Oregon into the Union; and 
(2)the residents of Oregon for their important contributions to the economic, social, and cultural development of the United States. 
 
